AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



                       Austin Meyer,
                          Plaintiff
                             v.                                            Civil Action No.      3:19-00173-JMC


    Henry McMaster, in his official capacity as
    Governor; Mark Hammond, in his official
     capacity as Secretary of State; and Alan
    Wilson, in his official capacity as Attorney
                      General,
                          Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .


O other: the plaintiff shall take nothing of the defendants and the Plaintiff’s complaint is dismissed without prejudice.




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having granted the
defendants’ motions to dismiss.


Date: June 6, 2019                                                        CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
